Citation Nr: 1635669	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  12-11 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for tinnitus, to include whether new and material evidence has been received to reopen the claim.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran requested a hearing before the Board.  A hearing was scheduled for March 2016.  The Veteran elected to submit a written statement instead of appearing at the hearing.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

The issues of entitlement to service connection for tinnitus, a cervical spine disability, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Evidence received by VA since a February 2004 rating decision that denied service connection for bilateral hearing loss and tinnitus relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.

2.  The Veteran's current bilateral hearing loss disability is not the result of disease or injury in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The following analysis of VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) relates only to the Veteran's claim of entitlement to service connection for bilateral hearing loss, as it is the only claim finally adjudicated by this decision that is not a full grant of the benefit sought.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in June 2009.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided several audiological examinations during the appeal period.  The AOJ recognized the inadequacies in the initial August 2011 and December 2011 examination reports, as the examiners did not have access to the claims file.  The third examination report from March 2012 is adequate to make an informed decision of the Veteran's claim because the examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support her conclusion that the disability is less likely than not the result of disease or injury in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has elected not to appear at a hearing regarding the issue on appeal; however, the Board has given due consideration to his written statement submitted in lieu of testimony.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

A February 2004 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not file a notice of disagreement and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus, the February 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

The AOJ has determined reopening of the Veteran's claim of entitlement to service connection for bilateral hearing loss is warranted; however, a determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).

In the February 2004 rating decision, the AOJ found the Veteran had a right ear hearing loss disability and tinnitus, but determined the evidence did not show the disabilities were the result of a disease or injury in service.  Since the February 2004 rating decision, VA has received evidence that indicates the Veteran now has a bilateral hearing loss disability, most notably three VA examination reports, as well as hearing tests from the Veteran's former employer that show some level of hearing loss earlier than had been previously been shown at the time of the February 2004 rating decision.  The Veteran also reported during the three VA examinations provided subsequent to the February 2004 rating decision that his tinnitus onset in the late 1960s and has occurred intermittently ever since.  A statement from the Veteran identifying the approximate date of onset for tinnitus was not of record at the time of the prior denial.  This statement is presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board finds this new evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims.  Thus, reopening of the claims is warranted.

III.  Service Connection for Bilateral Hearing Loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases listed in 38 C.F.R. § 3.309(a) will be service connected on a presumptive basis if they manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, if those same diseases are noted during service, continuity of symptomatology can show chronicity and subsequent manifestations of the same disease is presumed to be service connected.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-99 (1997) (overruled on other grounds Walker, supra.  Bilateral hearing loss constitutes an organic diseases of the nervous system and thus falls within 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258 (2015).

For the purposes of applying the laws administered by VA, hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence shows the Veteran has a current bilateral hearing loss disability, as evidenced by August 2011, December 2011, and March 2012 VA examination reports.  There is also evidence he was exposed to excessive noise as a result of his service, as he served on the flight line as a plane captain.  The only issue that remains is whether the current bilateral hearing loss disability can be found to be the result of the in-service injury on either a direct or presumptive basis.

The Veteran's service treatment records reveal his hearing was within normal limits at his separation from service.  There are no notations in the service treatment records regarding hearing difficulties.  Accordingly, the Board finds the condition was not noted in service.  

A private audiological test from the Veteran's former employer in February 1989 measured the following auditory thresholds:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
0
5
15
10
Left Ear
35
0
5
30
10

Thus, the evidence establishes the Veteran did not have a hearing loss disability approximately twenty-two years after his separation from service.  As such, service connection for hearing loss is not warranted on a presumptive basis because the preponderance of evidence indicates a bilateral hearing loss disability did not manifest to a compensable degree within one year of the Veteran's separation from service.

The Board further finds service connection for hearing loss is not warranted on a direct basis.  A March 2012 VA examiner, who had previously examined the Veteran in July 2011, determined the Veteran's current bilateral hearing loss disability is less likely than not the result of military noise exposure.  The March 2012 VA examiner explained there was no significant threshold shift shown in service and only mild hearing loss shown at 500 Hz bilaterally and 3000 Hz in the left ear in February 1989, explaining this onset of mild hearing loss would be considered significantly post-service.  The March 2012 further noted the hearing loss shown in February 1989 did not constitute a hearing loss disability for VA purposes.  The March 2012 examiner explained scientific or medical literature does not support a theory of delayed onset hearing loss and concluded the current hearing loss disability is not the result of service because there was no threshold shift shown in service.

The Board finds the opinion of the March 2012 VA examiner probative with respect to the Veteran's service connection claim for bilateral hearing loss.  The March 2012 VA examiner considered an accurate factual history of the claimed disability and provided an adequate rationale to support her conclusion that the disability is less likely than not the result of service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that indicates the Veteran's current bilateral hearing loss disability is the result of service other than the Veteran's assertions.  While the Veteran is competent to report hearing difficulties, he does not have the requisite training or expertise to provide an etiological opinion for his current bilateral hearing loss disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the preponderance of evidence is against the Veteran's claim, and service connection for bilateral hearing loss must be denied.


ORDER

The claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, VA and private treatment records show the Veteran has current bilateral foot disability, diagnosed as pes cavus.  The Veteran asserts he began having issues with his feet in service as the result of improperly-fitted footwear.  Service treatment records show he sought treatment for the right foot in August 1967 and the left foot in November 1967.  The record does not contain sufficient information to determine whether the Veteran's current disability is the result of the foot issues noted in service.  Thus, a VA examination is necessary regarding the service claim for a bilateral foot disability.

Further, VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  "An opinion is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (internal citations and quotations omitted).  VA has provided examinations regarding the Veteran's service connection claims for tinnitus and a cervical spine disability.  
August 2011, December 2011, and March 2012 VA examination reports addressing the Veteran's service connection claim for tinnitus do not contain an etiological opinion; therefore, these examinations reports are inadequate to make a fully informed decision on the Veteran's claim.

An August 2011 examiner who addressed the Veteran's service connection claim for a cervical spine disability acknowledged the Veteran was involved in a motor vehicle accident in service in October 1964 that resulted in a concussion and posterior vertical swelling, but indicated he was unable to link the current cervical spine disability to the injury in service without medical evidence documenting neck pain from the time of the October 1964 motor vehicle accident to August 2008, when VA confirmed the current disability through a neurological evaluation and electromyograph.  The Veteran has competently reported he has experienced neck pain since the October 1964 motor vehicle accident.  The absence of contemporaneous medical evidence cannot be the sole basis for determining lay reports regarding symptoms that capable of lay observation lack credibility.  See Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  As the August 2011 examiner did not address or otherwise acknowledge the Veteran's competent reports of neck pain since the October 1964 motor vehicle accident, the Board finds the opinion provided is inadequate to make a fully informed decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination to obtain an opinion addressing whether his current bilateral foot disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

2.  Schedule the Veteran for a new VA tinnitus examination to obtain an opinion addressing whether his current tinnitus is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Schedule the Veteran for a new VA spine examination to obtain an opinion addressing whether his current cervical spine disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of a disease or injury in service, to include an October 1964 motor vehicle accident that resulted in a concussion and posterior vertical swelling.

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged by the examiner. 

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


